DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An optical device comprising: a plurality of optical parts arranged on a support, at least one optical element comprising a main surface provided with a first microstructured zone for intercepting incident light radiation, which propagates along a first determined optical path, the first microstructured zone spatially modifying a phase of the incident light radiation in accordance with a determined spatial profile, and is configured for forming, by way of a plurality of reflections or transmissions on the optical element(s), transformed light radiation, the optical device further comprising an entry stage for guiding an injection of positioning light radiation, in accordance with a second optical path wherein the main surface of the optical element comprises a second microstructured zone designed for reflecting the positioning light radiation and for backpropagating the positioning light radiation along the second optical path.
Applicant teaches that by providing an entry stage for guiding light radiation according to a second optical path and having a second microstructured zone to backpropagate the positioning radiation along a second path allows for very precise positioning (see pages 3-4 of the Specification).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883